DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 8/2/2021 has been received and considered. In the response, Applicant amended claims 1 - 7. Therefore, claims 1 - 20 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 and 8 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urbach et al. (US Pub. No. 2017/0061700 A1) in view of Tarr et al. (US Patent No. 6,084,587).  

However, Urbach et al. does not expressly disclose a user assembled the components to build the virtual object and receive user input to experience the virtual object at a second scale that is different than the first scale at which the virtual object was displayed when being built. 
Tarr et al. teaches a method for generating and interfacing with haptic virtual reality environment, wherein the virtual environment is created by the user. The user can select to build virtual objects in the virtual environment. Once the user selects an object the user may scale the virtual object to the desired shape and size by selecting the scale command and contacting a point on the surface of the virtual object (see Col. 22, line 32 – Col. 23, line 20). Therefore allowing the user to assemble the components to build the virtual object and allow the user to scale each object to a different size if they desire. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the features of Urbach to allow the user to build and scale virtual objects in the virtual environment in view of Tarr et al. as it would allow the user to customize their virtual environment to their desired preference. 

As per claim 3, Urbach et al. discloses the virtual object information comprises user-modified attributes of the components of the object (change in one of the position and orientation of the real-world object, altering one or more attributes of the virtual object in the virtual space based on the detected change in the real-world object and transmitting, see [0003]). 
As per claim 4, Urbach et al. discloses the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: store augmented reality experience information for the components of the virtual object comprising, the augmented reality experience information is an audio characteristics (see [0086]); during the augmented reality session, provide the display information for display of the virtual object at the second scale based, at least in part, upon the stored augmented reality experience information (see [0087]). 
As per claim 6, Urbach et al. discloses the virtual object information comprises first virtual object information for the virtual object at the first scale and second virtual object, information for the virtual object at the second scale (see [0043]). 
As per claims 9 and 10, Urbach et al. discloses the first augmented reality session and the second augmented reality session are the same augmented reality session and can be different augmented reality sessions (the changes implemented to the virtual object corresponding to the changes in the real-world object can depend on the programming associated with the virtual environment.  The scene processing module can be programmed to implement different changes to the virtual object in different virtual worlds corresponding to a given change applied to the real-world object.  For example, a tilt in the real-world object may cause a corresponding tilt in 
As per claims 8 and 11 - 15, the instant claims are a method in which corresponds to the system of claims 1 – 4 and 6. Therefore, it is rejected for the reasons set forth above. 
As per claims 16 – 20, the instant claims are a computer storage media storing computer-readable instructions in which corresponds to the system of claims 1 – 4 and 6. Therefore, it is rejected for the reasons set forth above.

Examiner’s Note
The prior art does not expressly disclose determine relations between the components of the virtual object based at least on the virtual object information; and generate the display information based at least on the relations between the components of the virtual object and the information for display of the virtual object at the second scale is further based, at least in part, upon a determined available physical space in proximity to a user gaming, and, the user gaming device comprises a mobile phone.  

Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
Applicant's arguments directed to Urbach have been addressed as part of the rejection of the claims. Examiner directs Applicant to the teachings of Tarr et al. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715